Citation Nr: 0506757	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  96-30 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine 
disorder for the period from September 23, 2002 to September 
25, 2003.

2.  Entitlement to an increased evaluation for a lumbar spine 
disorder for the period beginning September 26, 2003.  



REPRESENTATION

Appellant represented by:	John E. Tuthill, Attorney



ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran served on active military duty from January 1992 
to January 1997.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board in June 2003 issued a decision and remand 
pertaining to the appealed claims.  Specifically, the Board 
granted an increased evaluation to 60 percent disabling for 
the period, then at issue (beginning in 1996), prior to 
September 23, 2002.  That rating was assigned under the "old 
criteria" as set out in Code 5295.  The Board remanded for 
RO consideration the issue of entitlement to an increased 
rating for a lumbar spine disorder for the period beginning 
September 23, 2002, (the date of "new criteria"), as well 
as the issue of entitlement to a total rating based on 
individual unemployability (TDIU). 

By a July 2003 rating action, the RO assigned a 60 percent 
evaluation for the veteran's lumbar spine disorder, including 
for the period beginning from March 1996, to and currently 
beyond September 23, 2002.  By an October 2004 rating action, 
the RO granted TDIU effective for the entire period then at 
issue, beginning in March 1996. 

The veteran's representative in March 2004 submitted opinion 
letters of the veteran's private treating chiropractor, Mark 
G. Carlo, D.C.  In a July 2003 letter, the chiropractor 
opined that chronic neck and middle back pain were also 
associated with injury the veteran suffered in service.  To 
the extent this constitutes an implied claim for service 
connection for cervical and thoracic spine disorders, claims 
should be specifically filed at the RO. 




FINDINGS OF FACT

1.  For periods beginning September 23, 2002, the veteran's 
lumbar spine disorder primarily by complaints of low back 
pain aggravated by physical activities, no more than 
moderately restricted overall back motion with forward 
flexion at least greater than 30 degrees, occasional back 
pain flare-ups with severely restricted back motion 
exacerbations, and radiographic evidence of lumbar disc 
degeneration without significant herniation.  

2.  For periods beginning September 23, 2002, there are not 
localized neurological or orthopedic impairments of the lower 
extremities medically attributed to the veteran's lumbar 
spine disorder which support separate greater orthopedic or 
neurological evaluations.  

3.  For periods from September 23, 2002 to the present, the 
veteran has not had frequent periods of hospitalization or 
other extraordinary medically-related circumstances 
attributed to his lumbar spine disorder, other than his 
unemployability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 60 percent 
for degenerative disc disease of the lumbar spine, for the 
period from September 23, 2002 to September 25, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Codes 5292 and 5293 (effective prior to September 26, 
2003).  

2.  The criteria for an evaluation greater than 60 percent 
for degenerative disc disease of the lumbar spine, for the 
period beginning September 26, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5299-5242 and 
5243 (effective on and subsequent to September 26, 2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA 
fulfilled these requirements by issuance of a June 2003 VCAA 
letter.  That development letter appropriately notified the 
veteran what VA would do and what the appellant must do in 
furtherance of his claim.  The letter informed him of 
evidence of record supportive of his claim, inclusive of 
treatment records from private treating physicians Gordon J. 
Gilbert, M.D., and Mark G. Carlo, D.C., as well as service 
medical records.  By prior supplemental statements of the 
case in May 2001 and December 2002, the veteran was informed 
of letters received from both Dr. Gilbert and Dr. Carlo, and 
of VA examination reports of record dated from June 2000 and 
December 2002.  

The June 2003 development letter informed him of what would 
be required for his claim for an increased rating for his 
service-connected lumbar spine disorder to be granted.  The 
letter explicitly asked for the veteran to submit pertinent, 
recent evidence he had that would further his claim, 
including in particular any evidence of private treatment for 
his disorder.  As noted in the Introduction, above, the 
veteran was assigned an increased rating to 60 percent 
disabling by a July 2003 rating action, and the RO then, as 
well as by an October 2004 supplemental statement of the 
case, informed the veteran of the criteria that had been met 
for a 60 percent rating, as well as bases that would have to 
be met for a still higher disability rating for his lumbar 
spine disorder.  Also as noted in the Introduction, above, by 
an October 2004 rating action the veteran was granted TDIU.  
That rating action addressed the extent of the grant afforded 
him, and the medical evidence, inclusive of letters from Dr. 
Carlo, treatment records, and VA examination records, 
considered and of record.  Absent an indication of further 
evidence pertinent to the veteran's claim and not of record, 
and absent statements from the veteran regarding any such 
additional evidence, the Board finds the evidentiary record 
to be fully developed.  

Development requirements are also subject to instructions of 
the Board remand in June 2003.  Development requested in that 
remand has been completed to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  A VA examination 
was conducted as requested, and the increased rating claim 
from September 23, 2002, as well as a claim for TDIU, were 
addressed by the RO.  An appropriate supplemental statement 
of the case was issued in October 2004, as well as notice of 
the October 2004 rating action granting TDIU.  VA treatment 
records have also been obtained and associated with the 
claims folder.

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Increased Rating Analysis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected back 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The Board notes that while it has reviewed the entire medical 
record, it will not here address medical findings prior to 
June 2000, as those are too distant in time from the 
disability period here at issue, which begins September 23, 
2002.  Those findings, and the findings of the June 2000 
examination were considered in the assignment of the 60 
percent rating, previously granted by the Board.  As 
described in that decision, there were orthopedic and 
neurological findings that supported the 60 percent rating.  
Evidence subsequent to the September 2002 effective date of 
the new criteria is now for consideration.  

During a VA examination in December 2002, the veteran was 
ambulatory but walked with a cane.  Inspection of the lumbar 
spine showed no deformity or tenderness.  Range of movement 
of the lumbar spine, done with attention to pain fatigue, 
weakness, and incoordination, showed forward flexion to 70 
degrees.  The veteran stated that he could not go beyond 
that.  Extension was to 10 degrees; lateral flexion was to 20 
degrees bilaterally; and rotation of the lumbar spine was to 
20 degrees bilaterally.  The veteran complained of pain and 
discomfort in all the above ranges of motion of the lumbar 
spine.  Straight leg raising was to 30 degrees bilaterally.  
Muscle tone and power in the lower extremities were within 
normal limits and equal bilaterally.  Deep tendon reflexes 
were 1+ in the knees and ankles and equal bilaterally.  The 
veteran stated that he felt less sensation to touch and 
pinprick in the left leg than right.

At a September 2003 VA examination, the veteran's claims 
folder was review and the history of his a lumbar spine 
disorder was noted.  The veteran reported currently using an 
analgesic balm which he applied to his back, and used both a 
cane and a Velcro low back brace when walking outside, taking 
off the brace when at home.  He reported that during flare-
ups he lost about 25 percent more motion.  He also complained 
of numbness behind the legs, mainly behind the thigh, and 
more so in the left.  He reported trying to exercise daily 
with walks around his neighborhood and stretching exercises.  
He also reported prior work experience as a landscaper, 
fixing televisions and radios, and working with air 
conditioning systems, though without a license.  However, he 
noted that he had lost fingers in a lawn mowing accident, 
apparently impairing these forms of employability.  However, 
he reported that he usually would be fired from a job when 
his back disorder was discovered.  He did not report any 
recent periods of hospitalization due to his back disorder.  

The veteran came to the examination wearing a Velcro back 
brace and using a cane, though he appeared to be without 
pain.  When seated he at times shifted in his chair and 
grimaced, indicating the presence of pain.  Upon examination, 
there was no tenderness or deformity over the lumbar spine.  
Range of motion was to 70 degrees forward flexion, 20 degrees 
backward extension, 30 degrees lateral flexion bilaterally, 
and 20 degrees rotation bilaterally.  However, the veteran 
complained of pain during all ranges of motion.  He favored 
his left leg when walking.  Deep tendon reflexes were 2+ and 
equal at the knees and ankles bilaterally.  Straight leg 
raising was to 45 degrees on the right and 40 degrees on the 
left.  An MRI and x-rays of the lumbar spine showed 
degenerative disc disease and spur formation, though with no 
disc herniation.  The examiner assessed degenerative disc 
disease of the lumbar spine with left leg radiculopathy.  

The claims folder also contains VA treatment records for an 
interval up to October 2004.  However, these show only a few 
records in the past decade associated with treatment of the 
veteran's low back disorder, and do not indicate significant 
incapacity.  A September 1995 lumbar MRI showed degenerative 
disc disease at L1-L2 and L2-L3 without evidence of 
herniation.  September 1995 lumbar X-rays showed only mild 
narrowing of disc spaces L2-L3 and L3-L4, and mild 
hypertrophic spurring at L2-L4.  Treatment notes in October 
2001 and October 2002 include the veteran's non-specific 
reports of ongoing back pain, and the notation that the 
veteran was seeing a private neurologist.

The veteran has reported treatment by a private chiropractor, 
Mark G. Carlo, D.C.  While treatment records from this 
chiropractor have not been forthcoming, two letters of from 
the chiropractor addressing the veteran's condition have been 
submitted.  In a July 2001 letter, the chiropractor reported 
that the veteran remained under his care for "chronic lower 
back pain and lower extremity weakness."  He went on to 
explain that the veteran had episodes of low back pain and 
lower extremity weakness due to lumbar radiculopathy.  He 
assessed that this radicular condition resulted from the 
veteran's old compression fracture of the lumbar spine in 
service, in part because the increased lower back pressure 
resulted in severe paraspinal muscle spasms, biomechanical 
imbalance, and resulting pain and weakness.  The chiropractor 
concluded that the veteran could not be gainfully employed.  

In a July 2003 letter, the chiropractor again emphasized the 
opinion that the veteran was completely unemployable, basing 
this on an inability to sit or stand for a period in excess 
of one hour.  He also reported that the veteran could not 
lift, bend, or stoop, or perform any physical labor.  No 
significant physical findings were recorded.

At issue in this case is whether an increased rating is 
warranted from the 60 percent assigned for a lumbar spine 
disorder for two periods: from September 23, 2002 to 
September 25, 2003; and beginning September 26, 2003.  These 
periods are based on changes in rating criteria becoming 
effective as of those dates.

During the pendency of this appeal, effective September 23, 
2002, the regulatory criteria for intervertebral disc 
syndrome were changed, and this was the basis for the prior 
division of the appeal period by the Board in its June 2003 
decision.  The revised intervertebral disc syndrome rating 
criteria were applicable for the period beginning September 
23, 2002, and that revised criteria was to be considered by 
the RO upon remand.  The RO considered that revised criteria 
and assigned the current 60 percent evaluation for the 
veteran's lumbar spine disorder, for the period beginning 
September 23, 2002, by a July 2003 rating decision.  As noted 
in the introduction to this decision, the RO also granted 
TDIU for the entire appeal period, based on unemployability 
due to the lumbar spine disorder which is the subject of this 
appeal.  

Subsequently during the pendency of this appeal, the VA's 
rating schedule for rating the back was again amended, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  Under the amended regulations, spinal 
disabilities are rated in accordance with a General Rating 
Formula for Diseases and Injuries of the Spine, which 
encompasses limitation of motion and other orthopedic 
symptomatology as well as intervertebral disc syndrome under 
that formula or a formula based on incapacitating episodes.  
As discussed below, the formula for intervertebral disc 
syndrome based on incapacitating episodes was unchanged from 
that revised effective September 23, 2002, with certain few 
exceptions, most notably in the way these interrelate with 
the rest of the back ratings and ratings for impairments in 
lower extremity functioning, as addressed below.  

The Board notes that where there is a change in regulatory 
criteria for rating disabilities, the regulation as it 
existed prior to the change is applicable to the veteran's 
claim for the period prior to the effective date of the 
rating change, and the revised regulation is applicable from 
the effective date of the rating change forward.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Hence, the Board 
now considers the revised intervertebral disc syndrome code, 
as well as any other then-applicable back disorder regulatory 
codes, for the period from September 23, 2002 through 
September 25, 2003, and the Board applies criteria as they 
existed with subsequent revisions, beginning September 26, 
2003.  A change in criteria alone provides no basis for a 
reduction, without improvement in symptoms.  38 U.S.C.A. 
§ 1155.

Under the revised rating schedule for intervertebral disc 
syndrome here considered for the interval from September 23, 
2002 through September 25, 2003, a 60 percent evaluation is 
assignable for intervertebral disc syndrome with 
incapacitating episodes having a duration of at least six 
weeks during the past twelve months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Diagnostic Code 5293 does not provide for a higher schedular 
rating based on duration of incapacitating episodes over the 
past twelve months.  However, that revised code also 
specifies that intervertebral disc syndrome may be rated by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
disorder's chronic orthopedic and neurologic manifestations 
along with evaluations for all other disabilities, whichever 
method results in a higher evaluation.  Thus, combined 
ratings must be considered for the September 23, 2002 through 
September 25, 2003 interval.  

Diagnostic Code 5293, for intervertebral disc syndrome, for 
the period from September 23, 2002 to September 25, 2003, is 
followed in that section of the Schedule for Rating 
Disabilities, specifically 38 C.F.R. § 4.71a, by three 
applicable textual notes:

Note (1):  For purposes of evaluations 
under Diagnostic Code 5293, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurological 
manifestations" means orthopedic and 
neurological signs and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, 
or nearly so.  

Note (2):  When evaluating the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using 
evaluation criteria for the most 
appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic 
disabilities separately using 
evaluation criteria for the most 
appropriate neurologic diagnostic code 
or codes.  

Note (3):  If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the 
effects in each spinal segment are 
clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and 
neurologic manifestations or 
incapacitating episodes, whichever 
method results in a higher evaluation 
for that segment.  

38 C.F.R. § 4.71a.  

Looking to the textual note (1) following the 2002-revised 
Diagnostic Code 5293, the Board observes that the evidentiary 
record does not show that the veteran has required bed rest 
prescribed by a physician for his reported incapacitating 
episodes of intervertebral disc syndrome.  This has been the 
case from September 2002 to the present, encompassing both 
periods at issue on appeal.  Thus, there is no basis for a 
rating in excess of 60 percent on the current record.

Looking to textual note (3), again for the entire appeal 
period, from September 23, 2002 to the present, the medical 
evidence does not present clearly distinct effects of 
intervertebral disc syndrome from individual spinal segments, 
so as to allow for assignment of multiple distinct ratings 
for intervertebral disc syndrome of multiple distinct 
segments.  

As may be noted from the discussion, immediately below, of 
the separate rating codes for orthopedic disorders of the 
spine, there is no single (non-combined) schedular rating 
based on codes then applicable higher than the 60 percent 
currently assigned for that interval for intervertebral disc 
syndrome, and hence a higher evaluation cannot be assigned 
for the September 23, 2002 to September 25, 2003 period based 
on a single rating other than Diagnostic Code 5293.  

Under the old (pre- General Rating Formula for Diseases and 
Injuries of the Spine) criteria effective prior to September 
26, 2003, Diagnostic Code 5292 was applicable for limitation 
of motion of the lumbar spine:  a 10 percent rating was 
assignable for slight limitation of motion; a 20 percent 
rating was assignable for moderate limitation of motion; and 
a 40 percent evaluation, the maximum schedular rating for 
this criteria, was assignable for severe limitation of 
motion.  38 C.F.R. Part 4, Code 5292 (2003).  A maximum 50 
percent evaluation could be assigned for unfavorable 
ankylosis of the lumbar spine.  38 C.F.R. Part 4, Code 5289.  

Under Diagnostic Code 5295 for lumbosacral strain, a disorder 
with slight subjective symptoms warranted only a 
noncompensable rating; lumbosacral strain with characteristic 
pain on motion warranted a 10 percent rating; lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilaterally, in standing position, 
warranted a 20 percent evaluation; and severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of these with abnormal mobility on forced 
motion warranted a 40 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5295.  

In this case, the evidentiary record does not show there to 
be a compensable orthopedic disorder of the low back distinct 
from intervertebral disc syndrome.  December 2002 lumbar 
spine X-rays noted disc space narrowing, without other 
significant pathology identified.  While the veteran reported 
at his June 2000 VA examination that pain was worse with 
forward bending or activity, he also then reported that his 
pain was constant all the time without flares, in the 8/10 to 
10/10 range at all times.  At both June 2000 and September 
2003 VA examinations he  reported performing stretching 
exercises and walking in the vicinity of his home for 
activity.  At both the December 2002 and September 2003 VA 
examinations, even considering pain on motion, the veteran 
demonstrated reasonable motion of his back, including forward 
flexion to 70 degrees.  While examiners in June 2000, 
December 2002 and September 2003 noted some reported fatigue 
or loss of endurance or weakness or incoordination, this was 
not indicated as being associated with loss of significant 
range of motion of the spine.  

It is true that the veteran has at recent VA examinations 
exhibited slight to moderate limitation of motion of the 
lumbar spine over the interval from September 23, 2002 
through September 25, 2003, with ranges of motion, including 
based on pain limiting motion and other associated 
limitations on functional use.  Hence, a rating of not more 
than a 20 percent evaluation under then-applicable rating 
criteria within Diagnostic Code 5292 could be assigned.  A 
rating could also be assigned under Diagnostic Code 5295 for 
lumbosacral strain based on pain-associated limitation of 
functioning of the lumbar spine.  However, since both the 
lumbar spine limitation of motion rating under Diagnostic 
Code 5292 and the lumbosacral strain rating under Diagnostic 
Code 5295 would be based almost entirely on limitation of 
motion with associated pain limiting motion, ratings under 
these two codes could not be combined, since this would be 
impermissible duplication, or pyramiding, of assigned ratings 
for the same aspects of the veteran's disability, as 
disallowed under 38 C.F.R. § 4.14 (2004).  

While the veteran's treating chiropractor in 2001 and 2003 
letters spoke of disabling pain from the lumbar spine 
disorder with associated lower extremity weakness, he also 
spoke of associated severe paraspinal muscle spasms, and 
biomechanical imbalance associated with prolonged sitting or 
standing.  While the VA examiner in September 2003 noted some 
occasional shifting and grimacing of the veteran in his seat 
due to apparent low back pain, the veteran was not observed 
on any recent VA treatment or examination to have any 
paraspinal muscle spasm or any biomechanical imbalance.  
Hence, the Board concludes that the preponderance of the 
evidence is against a finding of an orthopedic impairment of 
the lumbosacral spine impendent of that for which the veteran 
is already rating based on intervertebral disc syndrome.  

Lower extremity symptoms as identified on VA examinations and 
treatments proximate to the September 23, 2002 through 
September 25, 2003 period, include only reported numbness and 
radiating pain precluding regular activities.  These symptoms 
are best encompassed by Diagnostic Code 5293, for 
intervertebral disc syndrome.  Given the lack of specific 
losses of functioning in the lower extremities upon VA 
examinations in June 2000, December 2002, and January 2003, 
and consistent with contemporaneous and prior treatment 
findings, the preponderance of the evidence is to the effect 
that there are no apparent rating codes that could be applied 
based on losses of functioning of the various parts of the 
lower extremities, as discussed below.  38 C.F.R. § 4.71a.  
This despite the veteran presenting with a back brace and 
cane upon recent VA examinations, and despite the veteran's 
private chiropractor's conclusions regarding employability, 
which did not draw any specific correlation to particular 
functioning of specific parts of the lower extremities.  

The Diagnostic Codes for rating peripheral nerve diseases are 
unchanged over the two periods under consideration here, from 
September 23, 2002 to September 25, 2003, and beginning 
September 26, 2003.  Addressing the absence of medical 
evidence of specific lower extremity radicular impairment 
with particularity, the evidentiary record has not shown 
specific impairment of functioning of the sciatic nerve (as 
manifested by impairment of all muscle function below the 
knee, reduced flexion of the knee, or foot drop) (Diagnostic 
Code 8520); the external popliteal nerve (as manifested by 
symptoms of weakened dorsiflexion of the foot, extension of 
the proximal phalanges of the toes, abduction of the foot, 
adduction of the foot, or anesthesia covering the entire 
dorsum of the foot and toes) (Diagnostic Code 8521); the 
musculocutaneous nerve (as manifested by weakened eversion of 
the foot) (Diagnostic Code 8522); the anterior tibial nerve 
(as manifested by impaired dorsiflexion of the foot) 
(Diagnostic Code 8523); the internal popliteal nerve (as 
manifested by impaired plantar flexion, foot adduction, 
flexion and separation of toes, and sole muscle movement) 
(Diagnostic Code 8524); the posterior tibial nerve (as 
manifested by impairment of muscles of the sole of the foot) 
(Diagnostic Code 8525); the anterior crural nerve (as 
manifested by impaired quadriceps extensor muscle) 
(Diagnostic Code 8526); and the internal saphenous nerve, the 
obturator nerve, the external cutaneous nerve of the thigh, 
and the ilio-inguinal nerve (as manifested by impairment in 
functioning in these nerves) (Diagnostic Codes 8526 to 8530, 
respectively).  38 C.F.R. § 4.124a (2004).  Hence, it would 
not be appropriate to combine ratings using specific ratings 
for disorders or functioning of specific nerves of the lower 
extremities.  Specific orthopedic impairment of the lower 
extremities has also not been medically shown to be present 
and related to the veteran's service-connected lumbar spine 
disorder, for the entire current appeal period, from 
September 23, 2002 to the present.  

Based on the absence of discernable symptoms clearly 
assignable to rating criteria for lower extremity disorders 
which are present constantly or nearly so (as required by 
Note (1) following the text of Diagnostic Code 5293), and the 
absence of disability of the low back which might be assigned 
separate rating criteria under rating codes other than that 
for intervertebral disc syndrome that could be combined so as 
to arrive at a evaluation higher than the 60 percent 
assigned, for intervertebral disc syndrome, for the period 
from September 23, 2002 through September 25, 2003, the Board 
concludes that other bases of rating the veteran's lumbar 
spine disorder than by the rating criteria of Diagnostic Code 
5293, for intervertebral disc syndrome, are not warranted.  
Because the veteran has already been assigned the maximum 
schedular rating of 60 percent under Diagnostic Code 5293 for 
intervertebral disc syndrome, as applicable until September 
25, 2003, the preponderance of the evidence is against 
assignment of a greater schedular rating than the 60 percent 
assigned for the veteran's lumbar spine disorder for the 
period from September 23, 2002 through September 25, 2003.  

The general criteria for assignment of an extraschedular 
rating include conditions, such as frequent periods of 
hospitalization or marked interference with employment or 
frequent periods of hospitalization, which would render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004).  In this case, 
the veteran has already been assigned a total rating based on 
unemployability (TDIU) due to his lumbar spine disorder, and 
there is no evidence of frequent periods of hospitalization 
or other criteria which might render the regular schedular 
standards inapplicable other than the veteran's already-
compensated unemployability.  Hence the Board finds that 
further consideration of an extraschedular rating is not 
warranted in this case.  

Accordingly, because the veteran has already been assigned a 
60 percent evaluation for his a lumbar spine disorder for the 
period from September 23, 2002 through September 25, 2003, 
which is the maximum singular schedular rating assignable for 
intervertebral disc syndrome under applicable criteria, and a 
higher evaluation is not warranted either based on other 
(substitute) combined ratings or based on extraschedular 
considerations (other than the TDIU already assigned), the 
Board concludes that the preponderance of the evidence is 
against an increased rating for the veteran's lumbar spine 
disorder for the period from September 23, 2002 through 
September 25, 2003. 

As noted, effective September 26, 2003, the General Rating 
Formula for Diseases and Injuries of the Spine is for 
application for the veteran's lumbar spine disorder, 
manifested by intervertebral disc syndrome.  This formula, 
under Diagnostic Codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) provides, in pertinent 
part: 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease.  

A 10 percent rating may be assigned 
for forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 
degrees; or, combined range of 
motion of the thoracolumbar spine 
greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized 
tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 
50 percent or more of the height.  A 
20 percent rating may be assigned 
for forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 
degrees; or, the combined range of 
motion of the thoracolumbar spine 
not greater than 120 degrees; or, 
muscle spasm or guarding severe 
enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent 
evaluation may be assigned for 
forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent 
evaluation may be assigned for 
unfavorable ankylosis of the entire 
thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel 
or bladder impairment, separately, 
under an appropriate diagnostic 
code.

Note (2): (See also Plate V.)  For 
VA compensation purposes, normal 
forward flexion of the thoracolumbar 
spine is zero to 90 degrees, 
extension is zero to 30 degrees, 
left and right lateral flexion are 
zero to 30 degrees, and left and 
right lateral rotation are zero to 
30 degrees.  The combined range of 
motion refers to the sum of the 
range of forward flexion, extension, 
left and right lateral flexion, and 
left and right rotation.  The normal 
combined range of motion of the 
thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided 
in this note are the maximum that 
can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of 
age, body habitus, neurologic 
disease, or other factors not the 
result of disease or injury of the 
spine, the range of motion of the 
spine in a particular individual 
should be considered normal for that 
individual, even though it does not 
conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's 
assessment that the range of motion 
is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five 
degrees.

Note (5): For VA compensation 
purposes, unfavorable ankylosis is a 
condition in which the 
entire...thoracolumbar spine is fixed 
in flexion or extension, and the 
ankylosis results in one or more of 
the following:...breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; or 
neurologic symptoms due to nerve 
root stretching.  Fixation of a 
spinal segment in neutral position 
(zero degrees) always represents 
favorable ankylosis.

Under the amended regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  This Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is the same as that above-noted prior revised criteria for 
intervertebral disc syndrome effective from September 23, 
2002.  Thus, under Diagnostic Code 5243, a maximum 60 percent 
rating may be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  As discussed 
regarding the prior interval ending September 25, 2003, the 
veteran has already been assigned the maximum schedular 
rating on this basis, and the Board is not here addressing a 
reduction in rating.  

The three notes in the rating schedule following the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes in the former Diagnostic Code 5293 as 
revised effective September 23, 2002, have been replace by 
two notes effective from the September 26, 2003, following 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Diagnostic Code 5243.  The basic 
text of the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes has remained unchanged.  The 
two new notes (effective September 26, 2003) are as follows:

Note (1):  For purposes of evaluation 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2):  If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the 
effects in each spinal segment are 
clearly distinct, evaluate each segment 
on the basis of incapacitating episodes 
or under the General Rating Formula for 
Diseases and Injuries of the Spine, 
whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a.  It may be observed that these notes 
merely eliminate the explanation of "chronic orthopedic and 
neurological manifestations" as contained in the second half 
of textual note (1) following the prior Diagnostic Code 5293, 
and eliminated the textual note (2) following the prior 
Diagnostic Code 5293 entirely.  As already discussed, the 
veteran has been assigned a 60 percent evaluation based on 
intervertebral disc syndrome under the prior Diagnostic Code 
5293 based on intervertebral disc syndrome, and so the 
question of prescribed bed rest is not at issue.  Also as 
discussed, symptoms referable to distinct intervertebral 
segments are not present, and hence separate ratings cannot 
be assigned on that basis.  

The Board here considers the possibility of rating the 
veteran's intervertebral disc syndrome based on the new 
General Rating Formula for Diseases and Injuries of the 
Spine, instead of based on intervertebral disc syndrome, as 
addressed in the final paragraph following that general 
rating formula.  However, under that formula the only basis 
for assignment of a rating higher than 60 percent is 
unfavorable ankylosis of the entire spine.  As the veteran 
has not been found to have any spinal ankylosis, the 
preponderance of the evidence is against an increased rating 
on that basis.  38 C.F.R. § 4.71a, Diagnostic Code 5235.   

Neurological disabilities of the lower extremities are rated 
based on specific impairment of major nerves of those 
extremities, as already discussed above.  38 C.F.R. Part 4, 
§ 4.124a.  As discussed above, such particularized impairment 
has not been shown to a disabling degree in this case, so as 
to warrant separate evaluations on those bases, for the 
period beginning September 26, 2003.  Accordingly, a separate 
disability ratings are not thereby warranted for combination 
to assign a higher schedular rating for the veteran's lumbar 
spine disorder.  

Also not shown in the evidentiary record is any impairment of 
bowel or bladder function, so as to warrant a separate 
disability rating on that basis.   See Note (1) following 
38 C.F.R. § 4.71a, Diagnostic Code 5235 (2004).  

Accordingly, for the period beginning September 26, 2003, in 
the absence of any applicable rating criteria which warrant, 
based on the evidentiary record, a single schedular rating 
greater than the 60 percent assigned, or a combined schedular 
rating for the veteran's lumbar spine disorder greater than 
the 60 percent assigned for intervertebral disc syndrome 
under Diagnostic Code 5243, the preponderance of the evidence 
against assignment of such a higher schedular rating for that 
period.  

Extraschedular considerations are not present for the period 
beginning September 26, 203, so as to warrant an 
extraschedular rating, other than the total rating for TDIU 
already assigned as due to the veteran's intervertebral disc 
syndrome.  

In deciding the low back disability rating issues herein, the 
Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  However, the 60 percent 
rating assigned for both the period from September 23, 2002 
to September 25, 2003, and the period beginning September 26, 
2003, already contemplate pain as to due to the veteran's 
intervertebral disc syndrome.  The rating for each period is 
not based on limitation of motion.  A higher disability 
rating could not be assigned for either period based on 
limitation of motion, since the schedular ratings for back 
disabilities, including based on limitation of motion, do not 
allow for a rating in excess of 60 percent absent combined 
ratings based on other pathologies.  As already discussed, a 
combined rating is not warranted in this case, and assignment 
of a separate rating based on limitation of motion would in 
this case amount to pyramiding, which is not allowable 
pursuant to 38 C.F.R. § 4.14. 


ORDER

For the period from September 23, 2002 to September 25, 2003, 
an increased rating for lumbar spine disorder above the 
assigned 60 percent is denied.  

For the period beginning September 26, 2003, an increased 
rating for lumbar spine disorder above the assigned 60 
percent is denied.  


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


